 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     DOUGLAS VERDIER and ANDREW                       CASE NO. C18-5043 BHS
 7   LONG,
                                                      ORDER GRANTING
 8                            Plaintiffs,             DEFENDANTS’ MOTION FOR
            v.                                        SUMMARY JUDGMENT,
 9                                                    DENYING PLAINTIFFS’ MOTION
     GREG BOST and LAURIE BOST,                       FOR SUMMARY JUDGMENT
10                                                    AND MOTION FOR EXTENSION
                              Defendants.             OF TIME AS MOOT, AND
11                                                    DECLINING TO EXERCISE
                                                      SUPPLEMENTAL JURISDICTION
12
            This matter comes before the Court on Defendants Greg and Laurie Bost’s
13
     (“Bosts”) motion for summary judgment, Dkt. 47, Plaintiffs Andrew Long (“Long”) and
14
     Douglas Verdier’s (“Verdier”) (collectively “Plaintiffs”) motion for partial summary
15
     judgment, Dkt. 52, and Plaintiffs’ motion for extension of time, Dkt. 64. The Court has
16
     considered the pleadings filed in support of and in opposition to the motion and the
17
     remainder of the file and hereby grants the Bosts’ motion and denies Plaintiffs’ motions
18
     for the reasons stated herein.
19
                                 I.   PROCEDURAL HISTORY
20
            On January 19, 2018, Plaintiffs filed a complaint against the Bosts asserting three
21
     causes of action as follows: (1) a violation of the Clean Water Act, 33 U.S.C. § 1251, et
22


     ORDER - 1
 1   seq. (“CWA”) for filling without a permit, (2) a violation of the CWA for an ongoing

 2   discharge, and (3) a violation of state water management statutes and other torts. Dkt. 1.

 3           On July 9, 2018, Defendants filed a motion to dismiss. Dkt. 16. On September

 4   11, 2018, the Court granted the motion in part, denied the motion in part, and granted

 5   Plaintiffs leave to amend the complaint. Dkt. 23. The Court dismissed Plaintiffs’ first

 6   claim and granted Plaintiffs leave to amend. Id. Plaintiffs failed to file an amended

 7   complaint.

 8           On February 27, 2019, the Bosts filed a motion for summary judgment on

 9   Plaintiffs’ remaining claims, Dkt. 47, and Plaintiffs filed a motion for partial summary

10   judgment, Dkt. 52. On March 13, 2019, Plaintiffs responded and moved to strike the

11   Bosts’ “undisclosed experts.” 1 Dkt. 53. On March 18, 2019, the Bosts responded. Dkt.

12   54. On March 22, 2019, Defendants replied. Dkt. 62. On March 25, 2019, Plaintiffs

13   filed a motion for extension of time to file their reply and filed the reply. Dkts. 64, 65.

14   On March 26, 2019, the Bosts responded to Plaintiffs’ motion for an extension of time.

15   Dkt. 67.

16                                  II. FACTUAL BACKGROUND

17           This is the latest legal dispute involving Verdier and his neighbors the Bosts. See,

18   e.g., Verdier v. Clark Cty., C15-5700RBL, 2017 WL 2180753, at *1 (W.D. Wash. May

19   18, 2017), aff’d sub nom. Verdier v. Walker, 745 Fed. Appx. 781 (9th Cir. 2018)

20   (dismissing civil rights claims based on detention after “Verdier turned off the Bosts’

21
             1
              Although it is debatable whether the government officials are experts that should have been
22   disclosed, the motion is moot because the Court resolves this matter without relying on their declarations.



     ORDER - 2
 1   water supply [and] threatened to ‘blow away’ his neighbor”); Verdier v. Bost, 192 Wn.

 2   App. 1066 (2016) (“the Verdiers sued the Bosts to quiet title to the disputed land and

 3   [for] damages for the maintenance and use of the [shared] well.”). In this case, Verdier

 4   and Long, “an environmental law scholar,” Dkt. 1, ¶ 4, bring this citizen suit for alleged

 5   violations of environmental protection laws. Although Plaintiffs move to strike some of

 6   the Bosts’ evidence, the relevant facts are mostly undisputed.

 7           In 2004, the Bosts purchased their property in Washougal, Washington. Dkt. 48,

 8   Declaration of Greg Bost, ¶ 1. The house was built in the 1920s, and the Bosts assert the

 9   stone retaining walls were originally built at the same time. Id., ¶ 2. One wall is near the

10   property line that the Bosts share with Verdier. Id. In 2012, the Bosts discovered that the

11   wall near the property line was in need of repair. Id., ¶ 3. The Bosts hired a repairman to

12   repack the stones in the wall with mortar. Id. Mr. Bost declares that the repairs did not

13   modify the size or location of the wall. Id.

14           In 2016, a Clark County Code enforcement officer visited the Bosts’ property in

15   response to a complaint from Verdier. Dkt. 51-1 at 1. The officer reported as follows:

16           MET WITH THE PROPERTY OWNERS (BOST’S) ON SITE TO VIEW
             THEIR PROPERTY. THE ONLY RETAINING WALL ON SITE IS
17           MADE OF STONE AND DOWN BY THE RIVER. ITS 4’ OR LESS
             AND HAS BEEN HERE A LONG TIME. NO SIGN OF ANYTHING
18           RECENT BEING BUILT DOWN HERE. NO SIGN OF ANY
             VIOLATION.
19
     Id. at 2.
20
             In October 2018, Rebecca Rothwell, a wetlands and shorelands specialist for the
21
     Washington Department of Ecology (“DOE”), and James Carsner, biologist and project
22


     ORDER - 3
 1   manager for the United States Army Corps of Engineers (“Corps”), visited the Bosts’

 2   property. Dkt. 49, ¶¶ 3, 4. They concluded that the Bosts’ retaining wall was located

 3   above the Washougal River’s ordinary high water mark (“OHWM”) and that the Bosts’

 4   repairs to the wall did not require authorization from the DOE or from the Corps. Id.

 5          In January 2019, the Bosts arranged for a second visit by Ms. Rothwell and Mr.

 6   Carsner. Id. ¶ 5. Ms. Rothwell located the OHWM, in consultation with Mr. Carsner,

 7   who concurred with the location. Id. The location was surveyed the same day by Daniel

 8   Renton, who produced an exhibit drawing illustrating the location of the OHWM in

 9   relation to the stone retaining walls. Dkt. 50-2 at 1 (“Renton Drawing”). Although the

10   OHWM is at or near the toe of some of the retaining walls on the Bosts’ property, it does

11   not touch the retaining wall in the southwest corner, and it lies well below the fence. Id.

12                                     III. DISCUSSION

13   A.     Summary Judgment

14          1.     Standard

15          Summary judgment is proper only if the pleadings, the discovery and disclosure

16   materials on file, and any affidavits show that there is no genuine issue as to any material

17   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

18   The moving party is entitled to judgment as a matter of law when the nonmoving party

19   fails to make a sufficient showing on an essential element of a claim in the case on which

20   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

21   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

22   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.



     ORDER - 4
 1   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

 2   present specific, significant probative evidence, not simply “some metaphysical doubt”).

 3   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

 4   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

 5   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

 6   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

 7   626, 630 (9th Cir. 1987).

 8          The determination of the existence of a material fact is often a close question. The

 9   Court must consider the substantive evidentiary burden that the nonmoving party must

10   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

11   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

12   issues of controversy in favor of the nonmoving party only when the facts specifically

13   attested by that party contradict facts specifically attested by the moving party. The

14   nonmoving party may not merely state that it will discredit the moving party’s evidence

15   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

16   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

17   nonspecific statements in affidavits are not sufficient, and missing facts will not be

18   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

19          2.     CWA

20          The Bosts move for summary judgment on Plaintiffs’ CWA claim for an ongoing

21   discharge. The Bosts advance three arguments as follows: (1) all repairs were completed

22   above the OHWM, which is beyond the reach of the CWA; (2) the repairs are exempt


     ORDER - 5
 1   from the CWA because it was a repair to a currently serviceable structure; and (3)

 2   Plaintiffs have failed to submit evidence of an ongoing discharge. In their reply, the

 3   Bosts’ appear to abandon the first two arguments and rely exclusively on the third. 2

 4   Thus, the Court will address the evidence of any ongoing discharge.

 5           The CWA does not permit citizen-suits for violations “wholly past,” instead

 6   requiring plaintiffs to show that a defendant is “in violation” of the CWA at the time the

 7   lawsuit is filed. See Gwaltney of Smithfield, Ltd., v. Chesapeake Bay Found., Inc., 484

 8   U.S. 49, 59 (1987) (“the harm sought to be addressed by the citizen suit lies in the present

 9   or the future, not in the past.”). In denying the Bosts’ motion to dismiss Plaintiffs’

10   ongoing discharge claim, the Court relied on Plaintiffs’ allegation that “the ongoing

11   discharge of concrete and other retaining-wall material into the Washougal River without

12   a permit is a present and unlawful discharge of pollutants under the CWA.” Dkt. 23 at 7.

13   On summary judgment, Plaintiffs may not rely solely on allegations. Lujan, 497 U.S. at

14   888–89. The Bosts argue that Plaintiffs have failed to submit any evidence of any

15   ongoing discharge beyond mere speculation. Dkt. 62. The Court agrees. Plaintiffs

16   request that the Court presume that the Bosts’ repairs to the wall “completed with an

17   assortment of readily available fill material that common sense dictates will create an

18   ongoing or intermittent stream of pollutants into the river.” Dkt. 53 at 18. This,

19   however, is mere speculation which may not defeat summary judgment. Therefore, the

20   Court grants the Bosts’ motion on Plaintiffs’ remaining CWA claim because Plaintiffs

21
             2
               Even if the Bosts did not explicitly abandon these arguments, the third issue is dispositive as a
22   matter of law.



     ORDER - 6
 1   have failed to submit any evidence on an ongoing violation sufficient to create material

 2   questions of fact for trial.

 3   B.     Supplemental Jurisdiction

 4          When a district court has dismissed all claims over which it has original

 5   jurisdiction, it “may decline to exercise supplemental jurisdiction” over the remaining

 6   state law claims. 28 U.S.C. § 1367(c). The Bosts request that the Court decline to

 7   exercise jurisdiction over Plaintiffs’ remaining state law claims, and Plaintiffs failed to

 8   respond to this argument. The Court finds that Plaintiffs’ state law claims are best suited

 9   for state court and declines to exercise supplemental jurisdiction. Therefore, the Court

10   dismisses the claims without prejudice.

11                                         IV. ORDER

12          Therefore, it is hereby ORDERED that Bosts’ motion for summary judgment,

13   Dkt. 47, is GRANTED and Plaintiffs’ motion for summary judgment and motion for an

14   extension of time are DENIED as moot. Plaintiffs’ CWA claim is dismissed with

15   prejudice and state law claims are dismissed without prejudice.

16          The Clerk shall enter a JUDGMENT and close the case.

17          Dated this 25th day of April, 2019.

18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

21

22


     ORDER - 7
